FENDER, Chief Justice,
dissenting.
I respectfully disagree with the majority in reversing this cause.
If the instant indictment had not included the phrase “by then and there placing his genitals in contact with the genitals of said child,” the charge of aggravated sexual abuse would have been properly set. If appellant had levelled a motion to quash at the indictment, I see no reason why the State could not have then waived the above quoted verbiage and successfully proceeded to trial. Since appellant has waited until the appellate stage to raise this objection, I still see no reason why the State cannot *594now waive the same verbiage and sustain the conviction.
I dissent.